20 Ill. App.2d 191 (1959)
155 N.E.2d 332
Frank Babiak, Jr., Plaintiff-Appellee,
v.
Nathan Strum and Ida Strum, Defendants-Appellants.
Gen. No. 10,194.
Illinois Appellate Court  Third District.
January 21, 1959.
Rehearing denied February 5, 1959.
Released for publication February 6, 1959.
*192 Lawrence Swinyer, for appellants.
Stevens, Herndon & Nafziger (W. Knowles Laird, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE ROETH.
Affirmed.
Not to be published in full.